Citation Nr: 0627010	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-42 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether the appellant's award of improved death pension 
benefits was properly calculated and later terminated on the 
basis that her annual income exceeded the income limit for 
such benefits.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1966 to January 
1967.  He died in December 2003.  The appellant is the 
veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which granted death pension at a rate 
of $77 per month effective from March 1, 2004, and terminated 
the appellant's award of improved death pension benefits 
effective from March 1, 2005 on the basis that her annual 
income exceeded the income limit for such benefits.  
Subsequently, the RO revised the award, to include payment at 
a net monthly rate of $94 from March 1, 2004; at a net 
monthly rate of $109 from December 1, 2004; and termination 
of the benefits effective from March 1, 2005.

The Board notes that the appellant has raised a claim for 
accrued benefits based on an appeal which was pending at the 
time of the veteran's death.  That matter is referred to the 
RO for initial adjudication.  


FINDINGS OF FACT

1.  The veteran died in December 2003.  

2.  The appellant submitted an application for pension which 
was received on February 2004.  

3.  In the claim form she reported income from earnings in 
the amount of $10,000 a year.  She did not report any medical 
expenses, but reported funeral/burial expenses in the amount 
of $5,000.  

4.  The RO subsequently reimbursed her for $600 of these 
expenses, leaving her with a balance of $4,400 of 
unreimbursed funeral/burial expenses.  

5.  The appellant was awarded improved death pension benefits 
in the amount of $77 per month effective from March 1, 2004, 
and zero dollars per month effective from March 1, 2005.  

6.  The RO's calculation of the award was based on a 
countable income for the year beginning March 1, 2004, of 
$5,706 per year ($10,000 of income from employment plus $106 
in compensation received after the veteran's death minus the 
$4,400 unreimbursed funeral expenses) and a countable income 
of $10,000 effective from March 1, 2005.  The maximum annual 
rate of pension for a surviving spouse with no dependents was 
noted to be $6,634.   

7.  In an improved death pension eligibility verification 
report submitted in December 2004, the appellant reported 
that her income was $9,800 per year.    

8.  The RO subsequently revised the award, to include payment 
at a net monthly rate of $94 from March 1, 2004, at a net 
monthly rate of $109 from December 1, 2004, and termination 
of the benefits effective from March 1, 2005.

9.  The RO's revised calculation of the award was based on a 
countable income for the year beginning March 1, 2004, of 
$5,506 ($9,800 of income from employment plus $106 in 
compensation received after the veteran's death per year 
minus the $4,400 unreimbursed funeral expenses), and a 
countable income of $9,800 effective from March 1, 2005.   

10.  The appellant has not presented evidence of unreimbursed 
medical expenses.

11.  The appellant has not presented any evidence 
demonstrating that her income in 2006 was less than the 
income in 2004 and 2005.



CONCLUSION OF LAW

The appellant's award of improved death pension benefits was 
properly calculated for the period effective from March 1, 
2004, and was properly terminated effective March 1, 2005 on 
the basis that her annual income exceeded the income limit 
for such benefits, and evidence warranting resumption of such 
benefits has not been presented.  38 U.S.C.A. § 1521 (West 
2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The essential facts of this case are not in dispute, and the 
resolution depends on the application of the law rather than 
on weighing of the evidence.  Under such circumstances, any 
failure to meet the duty to assist and notify is harmless 
error.  See Valiao v. Principi, 17 Vet. App 229 (2003).  
Further development and further expending of the VA's 
resources is not warranted.

Under 38 C.F.R. § 17.54 the surviving spouse of a veteran is 
entitled to receive VA improved death pension where the 
veteran satisfies the service requirements of section 1521(j) 
or, at time of death, was receiving or entitled to receive 
compensation or retirement pay for a service-connected 
disability. See 38 U.S.C. § 1541(a); 38 C.F.R. § 3.3(b)(4).  
Basic entitlement exists if, among other things, the 
surviving spouse meets the net worth requirements and has an 
annual income not in excess of the applicable maximum annual 
pension rate. See 38 U.S.C.A. § 1521(c); 38 C.F.R. §§ 
3.3(b)(4), 3.23, 3.24, 3.274.  The maximum annual rate is 
periodically increased from year to year. See 38 C.F.R. § 
3.23(a).  This maximum amount is determined by statute as 
promulgated by Congress; it is not set by VA, nor may VA 
amend or waive the statutory provisions.  The maximum rate of 
an improved death pension is reduced by the amount of the 
countable annual income of the surviving spouse. See 38 
C.F.R. § 3.23(b).  

The statute and VA regulations provide that "annual income", 
as defined by statute and applicable regulation, includes 
payments of any kind from any source, unless explicitly 
exempted by statute or regulation. 38 U.S.C. § 1503; 38 
C.F.R. § 3.271; see also 38 C.F.R. § 3.272 (setting forth 
exclusions from income).  

The following, as set forth in 38 C.F.R. § 3.272, shall be 
excluded from countable income for the purpose of determining 
entitlement to improved pension: welfare, maintenance, VA 
pension benefits, reimbursement for casualty loss, profits 
realized from a property sale, joint accounts, unreimbursed 
medical expenses, expenses of last illnesses and burials and 
just debts, educational expenses, certain portion of a 
child's income, Domestic Volunteer Service Act program 
payments, distribution of funds under 38 U.S.C.A. § 1718, 
child's available income under hardship circumstances, 
survivor benefit annuity paid by the Department of Defense, 
Agent Orange settlement payments, restitution to individuals 
of Japanese ancestry, proceeds from the cash surrender of a 
life insurance policy which represent a return of insurance 
premiums, income received by American Indian beneficiaries 
from trust or restricted lands, Radiation Exposure 
Compensation Act payments, and Alaska Native Claims 
Settlement Act payments.

The veteran died in December 2003.  The appellant submitted 
an application for pension which was received on February 
2004.  In the claim form she reported income from earnings in 
the amount of $10,000 a year.  She did not report any medical 
expenses, but reported burial and funeral expenses in the 
amount of $5,000.  The RO subsequently reimbursed her for 
$600 of these expenses, leaving her with a balance of $4,400 
of unreimbursed funeral expenses.  

The appellant was awarded improved death pension benefits in 
the amount of $77 per month effective from March 1, 2004, and 
zero dollars per month effective from March 1, 2005.  The 
RO's calculations were based on a countable income for the 
year beginning March 1, 2004, of $5,706 per year ($10,000 
plus $106 in compensation received after the veteran's death 
minus the $4,400 unreimbursed funeral expenses) and a 
countable income of $10,000 effective from March 1, 2005.  
The maximum annual rate of pension for a surviving spouse 
with no dependents was noted to be $6,634.  The monthly rate 
of $77 for the period from March 1, 2004 to March 1, 2005 was 
then determined by taking $6,634, and subtracting $5,706 and 
then dividing by 12.  

In an improved death pension eligibility verification report 
submitted in December 2004, the appellant reported that her 
income is $9,800 per year.  The RO subsequently revised the 
award to include payment at a net monthly rate of $94 from 
March 1, 2004; at a net monthly rate of $109 from December 1, 
2004; and termination of the benefits effective from March 1, 
2005.  

The RO's revised calculation of the award was based on a 
countable income for the year beginning March 1, 2004, of 
$5,506 ($9,800 of income from employment plus $106 in 
compensation received after the veteran's death per year 
minus the $4,400 unreimbursed funeral expenses), and a 
countable income of $9,800 effective from March 1, 2005.   
The monthly rate of $94 was then determined by taking $6,634, 
and subtracting $5,506 and then dividing by 12.  The increase 
from $94 per month to $109 per month in effective December 1, 
2004, was apparently based on a change in the maximum annual 
rate of pension which may be paid.  

In a letter received in June 2004, the appellant reported 
that she spent a total of $186.80 per month on pills.  
However, the appellant has not presented corroborating 
evidence of unreimbursed medical expenses.  The appellant did 
not fully complete a Medical Expense Report which she 
submitted in November 2004, and did not submit any receipts 
of bills for prescriptions or other medical expenses.  The 
appellant also has not presented any evidence demonstrating 
that her income in 2006 was less than the income in 2004 and 
2005.

With respect to the computation of income, in general, 
payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded.  38 C.F.R. §§ 3.271, 
3.272.  Neither proceeds received employment nor compensation 
payable in the month of death is included in the list of 
"Exclusions from income" noted in 38 C.F.R. § 3.272.  
Therefore, the RO was correct in counting these sources of 
income.  

Regarding the appellant's contention that she needs the VA 
benefits to pay for medical expenses, the Board notes that 
medical expenses may provide a basis for reducing the 
countable income.  However, she has not submitted proof that 
she has medical expenses which are high enough to reduce her 
income to the level where she would be entitled to pension.  
In fact, she has not submitted proof of any medical expenses.  
Therefore, medical expenses do not provide a basis to give 
entitlement to death pension benefits.  

In summary, the RO determined that the appellant's employment 
income was countable income for pension purposes, and, 
terminated the appellant's improved death pension benefits 
because her income exceeded the applicable maximum annual 
pension rate.  She has not presented proof of unreimbursed 
medical expenses which would reduce her income to a level 
where she would qualify for pension.  The appellant has not 
presented sufficient evidence demonstrating that her income 
in 2006 was less than the income in 2004 and 2005.  
Accordingly, the Board concludes that the appellant's award 
of improved death pension benefits was properly calculated 
for the period effective from March 1, 2004, and was properly 
terminated effective March 1, 2005 on the basis that her 
annual income exceeded the income limit for such benefits, 
and evidence warranting resumption of such benefits has not 
been presented.  




ORDER

The appellant's award of improved death pension benefits was 
properly calculated and later terminated on the basis that 
her annual income exceeded the income limit for such 
benefits.  Resumption of such benefits is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


